IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Seneca Resources Corporation,          :
                  Appellant            :
                                       :
                  v.                   :           No. 136 C.D. 2020
                                       :
City of St. Marys Zoning Hearing Board :


PER CURIAM                            ORDER


            NOW, January 6, 2022, having considered Appellant’s application for

reconsideration/reargument, the application is denied.